June 1,   1966

Honorable James E. Barlow          Opinion lo. C-701
Criminal District Attorney
Bexar County                       Re: Conatitutlonalitgof
San Antonio, Texas                     Sections 1-3 of Article
                                       70441, Vernon's Civil
                                       Statutes, In view of
                                       Section 9 of Article
                                       8 of the Texa?.Constl-
Dear Mr. Barlow:                       tution.
          By a recent letter to this oiflce you have requested
an opinion inregard to the above matter. We quote from your
letter a8 follows:
         .!!Qur
              contention that art..7044a, 0ec8.
    l-3 l~"unconatltutlona1IS therefore based
    strlctlg.uponthe .languageof the constitution
        .I do not see how a commissionerscourt
    d& levy an annual tax rate and then have that
    same 'taxrateffect      foran indeterminate
    number of years simply because it did not Bee
    fit to levythe annual tax rate before July
    20th of eadh year.
          "Also, . . .there ia the question of lm-
    'paikent OS-contract as to the amount of the
    'tax rate, in .Vlewof the fact that taxes levied
     to r&tire bond isauee~mustbe recalculatedeach
     yeti eVm though the original tax wan levied at
     the time of the bond sale. . . .*
          Article 704&a, Vernon's Civil Statutes,which became
effective June 9, 1965, ie quoted, in part, as follows:
         "Section 1. From and after Januaryl,
    1966, all taxing authoritieswhich use the
    servkes of the county tax assessor-collector,
    either to assew or collect taxes for such
    taxing authority, shall, on or before July
    20 of each year, notify the county tax a8aeaaor-
    collector whose service8 are to be used by the

                         -3379-
Hon. James E. Barlow, page 2 (c-701)


     taxing authority of the tax rate for the
     succeedingtaxable year adopted by the taxing
     authority.
          "Sec. 2. In the event any taxing au-
     thority . . .falls to notify the county tax
     assessor-collectorof the tax rate adopted
     by the taxing authority,prior to July 20,
     . . .the tax rate for the succeedingyear
     shall be the tax rate for the preceding year,
         .and In no event shall a new tax rate be
     in'force and effect unless notificationof
     such tax rate Is furnished the county tax
     assessor-collectorprior to July 20 of each
     year.
          "Sec. 3. In compiling the tax roll for
     a taxing authority . . .the county tax assessor-
     collectorshall use the rate furnished him by
     the taxing authorlty~prior to July 20 of each.
     year or In the event the county tax assessor-
     collectorhas not been furnished a new tax
     rate, the county tax assessor-collectorshall
     use the tax rate adopted for the preceding
     taxable year by the taxing authority.
         "Sec. 4~. The fact that there.18 no dead-
    line for various taxing authorities .(other~than
    the State of Texas) to adopt a tax rate, causing
    unduendelay for the county tax assessor-collector
    . . .
          Clearly,.ltwas the ~intentionof the Legislature,In
enacting Article 7044a, Vernon's Civil Statutes, to require that
all taxing authoritiesusing the office of the county tax assessor-
collectorplace their tax rate; to be used for the succeedingyear,
in the hands of the assessor-collectorby July 20. The State
ComptrollerIs presently required  to notify the local assessors
of its rate for State taxes by this date (July 20). Article.
7042-7044,Vernon's Civil Statutes:
          In many of the counties of thls~State, the county
tax assessor-collectorserves as assessor and collector for
many different taxing authorities in addition to the county.
The new statute, Article 7044a, applies to all of these taxing
authorities. Attorney General's Opinion No. C-647 (1966).
          Prior to the enactment of Article 7044a, Vernon's
Civil Statutes, the time for setting the tax rate by the com-
missioners court was controlledby Article 7045, Vernon's Civil
                         -3380-
Hon. James E. Barlow, page 3   (c-701)


Statutes, which Is quoted~as follows:
          "The commlselonerscourts of the several
     counties, all the members thereof being present,



     the tax collector of such county shall have begun
     to make out his receipts, calculate the rate and
     adjust th t      1 I d In their respective counties
     for gene& rgosB"i to the taxable values shown by
     the asseeement rolls.n (Emphasisadded)
          Under the above quoted article the counties had from
the time that the tax roll was certified to the State Comptroller
(July 15th) until the tax collector started his collecting (October
let) to set the .taxrate. Under the new article (704k) the county
must determine its rate and notify the tax assessor-collectorby
July 20th or the.tax aeieeeor-collectorshall use the rate set
by the coUnty Stir'
                  the year before.
          Without a doubt the Legislaturemay ahange the time
for setting the county tax rate. "Subjectto the llmltatlonas
to rate as prescribed In Section 9 of Article VIII, Vernon's
Texas Constitution,the Legislature;under Its general law making
power:,has the authority to regulate all matters pertaining to
the levying and aeseeslng of the annual ad valorem taxes, for
general zounty purposes, and to.preecrlbethe time for their
payment. Stevenson v. Blake, 131 Tex. 103, 113 S.W.2d 525 (1938).
         Section 9 of Article VIII, Vernon's Texas Constitution,
Is quoted, in part, as follower
                and no county, city or town shall
     levy 1*tix*rate ln 8x0886 of Eighty Cents (80#)
     on the One Hundred Dollars ($iOO) ,valuatlon;
     . . .provldedfurther that at the time the
     CommlsslonersCourt meets to levy the annual
     tax rate for each county It shall lev whatever
     tax rate may be needed for the four (1 ) constltu-
     tlonal purposes; . . .Once the court has levied
     the annual tax rate, the same shall remain In
     force and effect during that taxable year; . . ."
          No one would doubt that the above constitutional
article does not prevent a commlsslonerscourt from using the
same tax rat6 year after year If such rate Is eatlefactoryto
pay the county obligations. The Tax Assessor-Collector has no
                         -3381-
Hon. James E. Rarlow, page 4 (C-701)


authority to make a tax levy. The law requires the Commls-
eloners Court to make a levy of the taxes In order for the taxes
to be valid. If the Court does not;before July 20, set a tax
rate, then the Tax Assessor-Collectoruses the tax rate of the
preceding year, and the Court would thereafter have to make a
tax levy. Victory v. State, 138 Tex. 285, 158 S.W.2d 760 (1942);
54 Tex.Jur.2d. Sec. 42, oage 169. Therefore. It Is our onlnlon
that Article 7044a Is not ~nconstltutlonalas violating S&Ion
9 of Article VIII, Vernon's Texas Constitution,due to the fact
that the commleslonerscourt must set Its tax rate by July 20
of each year or use the rate adopted previously by the court.
          Under the law prior to Article 7O@&a, Vernon's Civil
Statutes, a recalculationof the tax rate necessary to retire
bond Issues was made within the time limit set down b the terms
of Article 7045 (quoted above). All that Article 704ta would
require Is that the recalculationbe taken Into consideration
prior to July 20 of each year. "Obligationof contracts Is not
impaired within meaning of the Constitution(Sec. 16 of Art. I,
Vernon's Texas Constitution)unless the value of the contract
has been lessened by the law complained of. Preston v. Anderson
County Levee ImprovementDlst. No. 2, 261 S.W. 1077 (Tex.Clv.App.
 924, error ref.). Therefore, It Is our opinion that Article
7044a does not Impair the obligation of contracts. Section 16
of Article I, Vernon's Texas Constitution.
                   SUMMARY
         Article 7044a, Vernon's Civil Statutes, 1s
    not unconstltutlonalas violating Section 9 of
    Article VIII, Vernon's Texas Constitution,due to
    the fact that the CommleslonersCourt must set its
    tax rate by July 20 of each year or use the tax
    rate previously adopted by the Court.
         Article 7044a, Vernon's Civil Statutes, Is
    not unconstitutionalas impairing the obligation
    of contracts under Section 16 of Article I, Ver-
    non's Texas Constitution.
                          Very truly yours,
                          WAQOONRR CARR
                          Attorney General




JCMcC:mkh
                          ~y&ig?t20y”
                        -3382-
Hon. James E. Barlow, pagers (C-701)


APPROVED:
OPINION COMMITTRR
W. V. Qeppert, Chairman
John Reeves
John Banks
Wade Anderson
APPROVEDFORTHRATTORNEY    OWERAL
BY: T. B. Wright




                          -3383-